Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is in response to the request for continued examination filed on 01/10/2022.  
Currently, claims 1-6, 8-16 and 18-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.  
 
Claim Interpretation
The office notes that the claim as currently drafted is a bit confusing at present as to one thing, and that is whether line 7 is meant to require both of the source and the drain to be disposed directly above the protection layer.  At present the claim appears to be drafted such that it is likely intended to be requiring such, but the formal drafting leaves it open to being interpreted where the source is not so limited and only the drain is so limited.  At present the issue is not so bad as to require a rejection under 35 U.S.C 112(b) and the office will handle the situation by simply interpreting the claim such that the broader interpretation is adopted for the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai et al. (“Tsai” US 2017/0133496 published 05/11/2017).  

a substrate (see substrate 1; [0026]); 
a buffer layer (here see the buffer layer itself under the channel layer; [0026]; in the alternative the office here can designate the channel layer 4 and the buffer layer below it as an overall buffer layer structure in this instance as well for the rejections of claims 5 and 15 below, when the x concentration of the AlxGa1-xN layer is 100% making the layer AlN, with the channel material of AlGaN for layer 4 acting then as more buffer material from the layers therebelow; note the reference omits illustration of this layer in Fig. 1 but depicts it explicitly in the method of making, shown in more detail, in Fig. 8+ as layer 3; [0043]) disposed on the substrate; 
a barrier layer (barrier/donor supply layer 5; [0027]) disposed on the buffer layer; 
a dielectric layer (see dielectric layer 10 of AlO in an embodiment; [0045]) disposed on the barrier layer; 
a protection layer (see for normal designation of parts the office here designates passivation layer 11 here acting to protect the lower layers and made of SiN in an embodiment; [0035]; note here additionally for claim 3 the office can alternately designate layer 11 taken together with layer 14 as an overall protection layer in the alternate to address claim 3 below in specific; and note additionally in the alternate while addressing claims 3 and 4 together the office will here use the slightly alternate variation embodiment in Fig. 2+18-25) disposed on the dielectric layer; and 

wherein sidewalls of the protection layer are aligned with outermost sidewalls of each of the source structure and the drain structure (see the little sidewalls of layer 11 which is designated as the protection layer above that are directly vertically aligned with the outermost sidewalls of 181/191 parts of the overall source and drain structures designated above; note this is still the case even in the alternate designation of parts for claim 3 and the slight variation embodiment designated in addressing claim 4 below, where still the little sidewalls of part 11 in the overall parts 11+14 which are alternate designated as the protection layer for claims 3 and 4 above are still directly vertically aligned the outermost sidewalls of 181/191), and the protection layer is above the dielectric layer and below one of the source structure and the drain structure (see layer 11 above layer 10 and below both of 18+181 as the overall source structure and 19+191 as the overall drain structure; note this is still the case even in the alternate designation of parts for claim 3 and the slight variation embodiment designated in addressing claim 4 below, where now 11+14 is above layer 10 and below, at least partially, both of 18+181 and 19+191).   

As to claim 2, Tsai shows the device above wherein a material of the protection layer comprises TiN, SiN (See layer 11 being SiN as discussed above) or a combination thereof.  

As to claim 3, Tsai shows the device wherein the protection layer is a multilayer structure (note in the alternate grounds of rejection for claim 3 noted above the office can here designate the layer 11+14 as the overall protection layer though it will still have one of its constituent layers being suitable to meet the limitations of the parent claim).  

As to claim 4, Tsai shows the device (note for claim 4 the office uses the slightly alternate embodiment of Fig. 2, as shown in the method of making it in Fig. 18-25 as the reference is slightly more clear on the materials of layer 14 in that variation embodiment, where layer 14 was left generic in Fig. 1’s embodiment, but otherwise all designations of parts are mirrored in Fig. 2 from Fig. 1 for this grounds of rejection) wherein the protection layer comprises:  a material layer (see layer 11 being SiN as noted above), wherein the material layer comprises TiN, SiN or a combination thereof (note the SiN just discussed), a passivation layer disposed on the material layer (note here the office finds that the “oxide layer” that is disclosed for layer 14 in the Fig. 2 and 18-25 embodiment in [0060] is here referring to a class of materials which one of ordinary skill in the art at once envisages species embodiments like AlO, SiO and the like which will act to passivate the lower layers by placing a non-reactive layer above them).  

As to claim 6, Tsai shows the device further comprising a gate structure disposed between the source structure and the drain structure (see gate electrode 17; [0021]; alternately for claim 8 below the office will designate gate electrode 17 designated along with gate structure part 15 as a whole for this overall “gate structure”; [0030]).  

As to claim 8, Tsai shows the device where the gate structure comprises:
a gate layer (see gate layer 15 in the alternate designation of parts noted above; [0030]); and 
a gate electrode layer disposed on the gate layer (see gate electrode 17 noted above).  



As to claim 10, Tsai shows the device above wherein the material of the gate electrode layer comprises titanium nitride (see TiN above).  

As to claims 11-14, 16 and 18-20 which mirror claims 1-4, 6 and 8-10 above the office notes that a method of making the above device (see Fig. 8-17 for the main method and then the variation in Fig. 18-25 for claim 14 specifically) with all the parts being formed as steps is disclosed at the places cited above for the parts noted above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Tsai” US 2017/0133496 published 05/11/2017) as applied to claims above, in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD” Chin. Phys. B Vol. 23, No. 12 12/2014 pp. 128102-1 through 128102-5).    
As to claim 5, Tsai shows the device as related above for claim 1, but fails to show it being a device where the source structure and the drain structure are in direct contact with the buffer layer (as the Tsai device does not show a super deep recessed s/d embodiment).  

Jie shows making an overall source structure and an overall drain structure both in such a way as to be in direct contact with a buffer layer (see Fig. 3 for the schematic version although they also made real life versions in section 2 Experiment on the second page where they discuss the regrowth embodiment with regrown s/d regions down to the buffer).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the source/drain regrown regions of an overall source structure and overall drain structure to make source/drain regrown regions for the device in the Tsai device down to the buffer material with the overall motivation of helping the power efficiency of the overall device by alleviating the ON-state resistance by assisting in lowering the Rc (see discussion in the second paragraph of the section 1 Introduction about high ON-state resistance needing to be lowered and one way to do that being to lower Rc and them accomplishing such in the table of Fig. 3 and the section 3 Experiment and discussion section).  



As to claim 15, the office notes that the combination of references above between Tsai and Jie show the method noted above for parent claim 11 in addition to the new features discussed above in claim 15 that are mirrors of claim 5.  


Response to Arguments
The office notes that the previous grounds of rejection have been withdrawn although the office does not entirely agree that the new language is solid in distinguishing from both of the prior applied primary references.  The office notes that especially Takewaki is still easily applicable to the current claim language as the “alignment” doesn’t even have to be vertical and the “directly above” doesn’t explicitly modify both source and drain parts.  However, as the strict anticipation by the old references are pretty easily overcome with slightly tighter language, and as the office has references to address the new claim language, and what the applicant appears to intend thereby, the office will go ahead and apply the stronger grounds of rejection.  The office notes for the applicant that some slightly more narrowly tailored language than even that which appears to be intended was considered by the office to see if such would place the application into condition for allowance such that a proposed amendment could be made.  However, at present, even tightening up the source/drain “directly above” ambiguity discussed way up above, and making the alignment have to be vertical (or hopefully some 
There are many ways to go about distinguishing this application from the art available to the office at present, but overall the office’s best suggestion along the lines of what the applicant appears to be going for, is:  in addition to the amendment made just now, adopting all of the above noted things to tighten up the language, and then likely requiring the extension through the protection, barrier (and likely buffer) layers by the source and drain structures, and finally limiting the protection layer (or distinct parts thereof depending on written description support) to being solely under the source and drain structures (with respect to the substrate etc. as desired), or being solely under the little eaves (need introduction into the claim) of 116S/D as in applicant’s Fig. 6 (again with respect to the substrate etc. as desired).  Such will at least limit the available art down to a handful, if not outright end up distinguishing from the art of record sufficiently depending on the exact specifics of the language used.  In any event, with tight enough language such would almost certainly be very close to being distinguished patentably from all available art, even if not quite there.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891